Citation Nr: 0905734	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-29 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, postoperative herniated nucleus pulposus, L5-S1, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for neuropathy of the right lower extremity.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1987, and from November 1990 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 2004, the RO denied the 
Veteran's claim for an increased rating for his low back 
disability, and for a total rating.  In addition, in a 
January 2006 rating decision, the RO granted service 
connection and assigned a 10 percent evaluation for 
neuropathy of each lower extremity, effective February 2005.  
This case was previously before the Board in August 2007, at 
which time it was remanded for additional development of the 
record.  As the requested development has been accomplished, 
the case is again before the Board for appellate 
consideration.

The Board notes that the issue of entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 based 
on surgery in July 2004 was before it in August 2007.  By 
rating decision dated July 2008, the RO granted a temporary 
total rating for the period from July 7, 2004, through August 
31, 2004.  Accordingly, that issue is resolved and this 
decision is limited to the issues set forth on the cover 
page.



FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by severe 
limitation of motion, without evidence of ankylosis.  He has 
not had incapacitating episodes with a total duration of at 
least six weeks in the previous year.

2.  Neuropathy of the left lower extremity is manifested by 
decreased sensation and vibration.  It is not productive of 
more than slight impairment.

3.  Neuropathy of the right lower extremity is manifested by 
absent ankle reflex, and decreased sensation and vibration.  
It is not productive of more than slight impairment.  

4.  The Veteran has a tender scar of the lumbar spine.

5.  The Veteran has been granted service connection for 
degenerative disc disease, postoperative herniated nucleus 
pulposus, evaluated as 40 percent disabling; neuropathy of 
the left lower extremity, evaluated as 10 percent disabling; 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; peptic ulcer disease, evaluated as 10 
percent disabling; and, by this decision, scar of the lumbar 
spine, evaluated as 10 percent disabling.

6.  He has work experience in an office, as a guard in a 
detention center, and in construction.  He apparently last 
worked in 2004.  He completed high school.  

7.  The Veteran's service-connected disabilities are so 
severe as to prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.




CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for degenerative disc 
disease, postoperative herniated nucleus pulposus, L5-S1, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 38 C.F.R. § 5243 (2008).

2.  An initial evaluation in excess of 10 percent for 
neuropathy of the left lower extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

3.  An initial evaluation in excess of 10 percent for 
neuropathy of the right lower extremity is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).

4.  The criteria for a separate 10 percent evaluation for 
scar of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

5.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).



The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In May and June 2004 letters, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate claims for an increased rating and a total 
rating, respectively, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The Board 
notes that letters dated in February and September 2005, and 
September 2007, also provided the necessary information, 
including for his claim for a higher rating for neuropathy of 
each lower extremity.  The letters informed the Veteran he 
could submit evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disabilities.  

In addition, a March 2006 letter and the September 2007 
letter advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of impairment 
for his claimed conditions, and the effect that the 
conditions have on his employment and daily life.  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  
This letter also advised the appellant of the evidence needed 
to establish an effective date.  The case was last 
readjudicated in September 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records, VA examination reports, and the testimony 
of the Veteran and his spouse at a hearing before the 
undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was provided with the rating 
criteria for his disabilities in the July 2005 and statement 
of the case and the January 2006 supplemental statement of 
the case.  The Veteran has been an active participant in the 
claims process by providing medical evidence and testifying 
at a hearing.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 



A.  Degenerative disc disease 

A 40 percent evaluation may be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least 
six weeks during the past 2 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (Note 1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation, requires evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45.

The evidence supporting the Veteran's claim consists 
essentially of the Veteran's statements regarding the 
severity of his low back disability.  He has also provided a 
statement from a private physician indicating that the 
Veteran has ankylosis of the thoracolumbar spine.  In this 
regard, the Board acknowledges that the medical evidence of 
record confirms that the Veteran has significant limitation 
of motion of his low back.  Under Diagnostic Code 5243, the 
Veteran's low back disability is evaluated on the basis of 
the number of incapacitating episodes.  The clinical 
evidence, however, fails to establish that the Veteran is 
entitled to a higher rating.  In this regard, the Board notes 
that the June 2004 VA examination revealed that the golfing 
was the only absolute functional loss the Veteran had.  He 
stated that he had not experienced any incapacitating 
episodes during the previous year.  The Veteran underwent 
spinal fusion surgery in July 2004, and a VA examination 
approximately two months later.  That examination 
demonstrated that his incapacitating episodes were limited to 
his postoperative recovery.  As noted above, the Veteran was 
granted a temporary total rating for the postoperative period 
under the provisions of 38 C.F.R. § 4.30.  

When examined by the VA in February 2005, the Veteran related 
that his back condition had necessitated six visits to a 
physician in the previous year.  He specifically stated, 
however, that he was not incapacitated during any of these 
visits.  Finally, the Board notes that the most recent VA 
examination, conducted in July 2008, revealed that the 
Veteran had gone to an emergency room for his low back 
disability on two occasions in the previous 12 months.  He 
stated that he was given medication and was on bed rest for 
two days each.  Clearly, the Veteran's back disability has 
not resulted in incapacitating episodes of such duration as 
to warrant a higher evaluation.  

The Board has also considered whether a higher rating may be 
assigned under the General Rating Formula for Diseases and 
Injuries of the Spine.  The Board observes that the Veteran 
is currently in receipt of the maximum schedular evaluation 
under the general formula based on range of motion.  In order 
to assign a higher rating, the record must establish that 
ankylosis is present.  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  (Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 
1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Although the Board concedes that the most recent VA 
examination demonstrates that the Veteran has significant 
limitation of motion of the lumbar spine, the fact remains 
that ankylosis is not present.  In this regard, the 2008 VA 
examination revealed forward flexion to 30 degrees, backward 
extension to 5 degrees and side bending to 10 degrees.  The 
comprehensive nature of this examination is sufficient to 
rebut the conclusion of a private doctor statement dated in 
February 2007, which indicated the Veteran had unfavorable 
ankylosis of the lumbar spine.  The private physician's 
statement was provided without any objective findings being 
reported, and was merely a conclusory statement written on a 
prescription form.  Moreover, an examination by a different 
physician in January 2007 also noted that the Veteran's range 
of motion testing reflected diminished motion 30 to 40 
percent, which indicates again that the veteran's spine is 
not ankylosed.  None of the objective findings in the medical 
evidence support the bare statement by the private physician 
in February 2007 that the Veteran has unfavorable ankylosis.  
Thus, that opinion is entitled to no probative weight.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record and 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are 
not probative medical opinions).

The medical records clearly demonstrate that while the 
Veteran's motion of his lumbar spine is limited, some range 
of motion is present.  Thus, it cannot be concluded that the 
Veteran has ankylosis of the thoracolumbar spine, and 
certainly not unfavorable ankylosis.  There is no basis, 
therefore, for a higher evaluation, inasmuch as there is no 
clinical evaluation of ankylosis.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the Veteran already receives the 
maximum disability rating available for limited motion in the 
lumbar spine, it is not necessary to consider the functional 
loss due to pain and weakness on motion.  Johnson, 10 Vet. 
App. 80 (implicitly holding that once a particular joint is 
evaluated at the maximum level in terms of limitation of 
motion, there can be no additional disability due to pain).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
degenerative disc disease of the lumbar spine.

B.  Neuropathy of the lower extremities 

An 80 percent rating is assignable for complete paralysis of 
the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost.  A 60 percent rating may be 
assigned for incomplete paralysis of the sciatic nerve which 
is severe, with marked muscular atrophy.  A 40 percent rating 
is assignable when moderately severe.  A 20 percent rating 
may be assigned when moderate.  A 10 percent rating may be 
assigned when mild.  Diagnostic Code 8520.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  The February 
2005 VA examination demonstrated that the Veteran had 
diminished sensation down the lateral aspect of each thigh to 
the knee region.  There was an absent reflex on the right 
ankle.  Straight leg raising was positive at 70 degrees on 
the left.

The July 2008 VA examination established that straight leg 
raising was positive bilaterally at 30 degrees.  Deep tendon 
reflexes were 2+ at the knees and absent at the ankles.  The 
Veteran also had decreased pinprick in a right L4 and L5 
distribution.  He had decreased pinprick on the left in a L4, 
L5 and S1 distribution.  He also had decreased sensation on 
the lateral aspect of each thigh.  The Board also notes that 
he had some decreased vibration distally in the lower 
extremities.  

The evidence against the Veteran's claim includes the medical 
findings on examination.  In this regard, the Board points 
out that the February 2005 VA examination showed that the 
Veteran had very good strength in the lower extremities 
without any evidence of weakness.  There was no weakness to 
dorsiflexion or plantar flexion of either foot.  There was no 
weakness to extension or flexion of the lower extremities at 
the knee.  The Veteran was able to squat and stand.  The 
Veteran had 2+ and equal reflexes in both knees and +1 reflex 
in the left ankle.  Straight leg raising was negative on the 
right.

Although, as noted above, the Veteran had decreased 
sensation, the July 2008 VA examination demonstrated that he 
had full strength in the iliopsoas, hamstrings, quadriceps 
and dorsiflexors of the feet.  Deep tendon reflexes were 2+ 
at the knees.  

These findings establish no more than mild incomplete 
paralysis of the sciatic nerve.  The Board finds that the 
medical evidence of record is of greater probative value than 
the Veteran's statements regarding the severity of his 
neuropathy.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for neuropathy of 
each lower extremity.  

C.  Scar

It is noted that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2005) (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

While not specifically raised by the Veteran, the Board 
observes that the July 2008 VA examination revealed that the 
Veteran had exquisite tenderness over the scar in the midline 
of his back.  From the VA examination findings, it appears 
that such tenderness emanates from the scar itself.  As such, 
the Board finds that a separate 10 percent evaluation for the 
scar is warranted pursuant to Diagnostic Code 7804.  The 
Board notes that in reaching this conclusion, the evidence is 
at least in equipoise, and the benefit of the doubt doctrine 
has been applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

D.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent disability 
or one 40 percent disability, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is a recognition that the impairment makes if 
difficult to obtain and keep employment.  The question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether the Veteran 
can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
advancing age may be considered.  

The Veteran has been granted service connection for 
degenerative disc disease, postoperative herniated nucleus 
pulposus, evaluated as 10 percent disabling; neuropathy of 
the left lower extremity, evaluated as 10 percent disabling; 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling; peptic ulcer disease, evaluated as 10 
percent disabling; and, by this decision, scar of the lumbar 
spine, evaluated as 10 percent disabling.

The record discloses that the Veteran has work experience in 
an office, as a guard in a detention center, and in 
construction.  He apparently last worked in 2004.  He 
completed high school.  

The Board points out that, inasmuch as his degenerative disc 
disease, neuropathy of the lower extremities and lumbar spine 
scar result from a common etiology and combine to 60 percent 
under 38 C.F.R. §§ 4.25 and 4.26, the Veteran meets the 
schedular requirements for a total rating set forth in 
38 C.F.R. § 4.16(a).  

The Board notes that the Veteran has been found to be 
unemployable by the Social Security Administration.  The 
Social Security Administration determination lists disorder 
of the back as the primary diagnosis, and it is significant 
to note that no secondary diagnosis was reported.  

When examined by the VA in September 2004, the Veteran 
related that he had been told after his surgery that he would 
not ever return to work.  Following the examination, the VA 
physician commented that he could not make a determination 
regarding the Veteran's employability without resorting to 
mere speculation.  He stated, however, that if the Veteran's 
history was accurate, it was more likely than not that the 
Veteran was permanently and totally disabled due to his back 
condition.  

A private physician noted in January 2005 that he had treated 
the Veteran for his lumbar spine disability.  He commented 
that the Veteran was permanently disabled.  The Board 
observes that this physician performed the surgery in July 
2004.

The Board also points out that following the July 2008 VA 
examination, the examiner concluded that the Veteran had 
chronic low back pain due to degenerative disc disease with 
bilateral lumbar radiculopathies.  He stated that this had 
affected the Veteran's ability to work and even to do many of 
the activities of daily living at home.  

Based on the evidence of record, the Board finds that the 
preponderance of the evidence shows the Veteran's service-
connected conditions render him unable to obtain or retain 
gainful employment.  Thus, entitlement to a total rating 
based on individual unemployability is granted.





	(CONTINUED ON NEXT PAGE)





ORDER

An increased rating for degenerative disc disease, 
postoperative herniated nucleus pulposus, L5-S1, is denied.

An initial evaluation in excess of 10 percent for neuropathy 
of the left lower extremity is denied. 

An initial evaluation in excess of 10 percent for neuropathy 
of the right lower extremity is denied. 

A separate 10 percent evaluation for scar of the lumbar spine 
is granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits. 

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


